
	
		II
		110th CONGRESS
		1st Session
		S. 1457
		IN THE SENATE OF THE UNITED STATES
		
			May 23, 2007
			Mr. Harkin (for himself,
			 Mr. Casey, Mr.
			 Bingaman, Mrs. Murray, and
			 Mr. Leahy) introduced the following bill;
			 which was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To provide for the protection of mail delivery on certain
		  postal routes, and for other purposes.
	
	
		1.Mail
			 Delivery Protection
			(a)Short
			 titleThis Act may be cited as the
			 Mail
			 Delivery Protection Act of 2007.
			(b)Mail Delivery
			 ProtectionSection 5212 of title 39, United States Code, is
			 amended—
				(1)by inserting
			 (a) before The Postal Service may; and
				(2)by adding at the
			 end the following:
					
						(b)(1)Except as provided under paragraph (2), the
				Postal Service may not enter into any contract under this section with any
				motor carrier or other person for the delivery of mail on any route with 1 or
				more families per mile.
							(2)Notwithstanding paragraph (1)—
								(A)any contract described under that
				paragraph in effect on the date of enactment of the Mail Delivery Protection
				Act of 2007—
									(i)shall remain in effect until
				terminated under the terms of such contract or as otherwise provided by law;
				and
									(ii)may be renewed 1 or more times;
				and
									(B)service on a rural route may be
				converted to contract delivery service when such route no longer serves a
				minimum of 1 family per
				mile.
								.
				
